Ingraham, J. (concurring):
I concur on the ground that the plaintiff failed to prove ■ his, cause of action in not showing that he procured a person ready to purchase the property upon the terms settled by the defendant. ■ A contract was signed, but the consideration that was to be paid for the defendant’s farm was the conveyance of a piece of property which was not, in some important particulars, as represented to the defendant. Whether or not the plaintiff was responsible for these representations, the defendant was induced to sign the contract by false representations as to the value and the rental of the property which he was to receive; and consequently no valid contract was made which the defendant was bound to observe, and the plaintiff, therefore, did not perform the services that he was bound to per-' form to entitle him to compensation.
Judgment reversed, new trial ordered, costs to appellant to abide" event.